Citation Nr: 0740796	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in 
service or within one year after discharge, and is unrelated 
to the veteran's service.

2.  Tinnitus was not manifest in service or within one year 
after discharge, and is unrelated to the veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service, 
and an organic disease of the nervous system may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in September 2004 discussed the evidence 
necessary to support the veteran's claim and told him of the 
evidence that remained outstanding.  It listed the various 
types of evidence that would be helpful in supporting his 
claim.  It discussed the evidence of record and told the 
veteran how VA would assist him in obtaining additional 
evidence.  He was asked to provide sufficient information so 
that identified evidence could be obtained. 

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.  It 
provided examples of evidence that impacted the determination 
of disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records disclose that on pre-
induction examination in December 1964, audiometric testing 
revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
10
10
10
not 
tested
10

left
20
10
10
not 
tested
10


On Induction examination in December 1965, the following 
puretone thresholds were revealed on audiometric testing:




HERTZ




500
1000
2000
3000
4000

right
0
0
0
0
0

left
0
5
5
5
5


The records pertaining to the veteran's period of service do 
not reflect any diagnosis, complaint, or abnormal finding 
with respect to the veteran's hearing, nor do they show 
findings of tinnitus.

On discharge examination in September 1967, the following 
puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

right
10
0
15
not 
tested
5

left
10
5
10
not 
tested
10


At that time, the veteran denied ear trouble and hearing 
loss.  The summary of defects and diagnoses did not include 
any reference to the veteran's hearing.  He was determined to 
be qualified for discharge.

The veteran first submitted a claim of entitlement to service 
connection for hearing loss disability and tinnitus in July 
2004.  Although he had pursued other claims prior to July 
2004, there is no indication of complaints referable to his 
hearing prior to that date.  

A VA examination was conducted in July 2005.  The veteran 
reported a 15-year history of bilateral progressive hearing 
loss and an 8 to 10-year history of progressive tinnitus.  He 
related that the tinnitus was constant and of moderate 
severity.  The examiner noted that his review of the 
veteran's service medical records was negative for hearing 
loss and tinnitus on active duty.  He also noted that the 
veteran had normal audiometric thresholds on discharge.  
Audiometric testing revealed the following puretone 
thresholds:




HERTZ




500
1000
2000
3000
4000

right
20
20
30
45
65
40
left
15
20
35
45
55
39

Speech recognition scores were 100 percent bilaterally.  The 
diagnoses were bilateral high frequency sensorineural hearing 
loss and bilateral constant tinnitus.  The examiner concluded 
that the veteran's hearing loss and tinnitus occurred 
subsequent to service.  He pointed out that the service 
medical records were negative for hearing loss and tinnitus 
and that the veteran had normal audiometric thresholds at 
separation.  He indicated that hearing loss caused by 
acoustic trauma occurred at the time of exposure and not 
years later.  He opined that the most likely etiology of the 
veteran's hearing loss and tinnitus was presbycusis.  He 
concluded that, based on the available evidence, it was less 
likely than not that the veteran's current hearing loss and 
tinnitus was related to military noise exposure and acoustic 
trauma.  

An October 2005 letter from C.S.H., M.D. indicates that the 
veteran was seen for evaluation of hearing loss and tinnitus.  
Dr. H. noted the veteran's military history, to include 
excessive noise exposure from artillery fire.  He indicated 
that an audiogram confirmed bilateral sensorineural hearing 
loss.  He stated that the hearing loss with tinnitus was 
possibly noise induced.  He indicated that it "possibly 
could be related to the past noise exposure" the veteran 
experienced in service.  

In considering this case on the merits, the Board finds that 
service connection for hearing loss disability and tinnitus 
is not warranted.  In this regard the Board notes that 
although the veteran's service medical records show that his 
hearing appeared to worsen at 2000 Hertz on the right, the 
audiometric record also shows that hearing was better at 
discharge than on pre-induction examination at some levels.  
Moreover, though some puretone thresholds were elevated at 
discharge, the VA examiner noted that the veteran had normal 
audiometric thresholds at separation.  The first post service 
medical evidence of hearing loss and tinnitus in the record 
dates to July 2005, many years after the veteran's discharge 
from service.  At his VA examination, the veteran reported 
that the hearing loss and tinnitus had become evident in the 
previous 15 years.  There is no evidence of hearing loss 
prior to that time, and the VA examiner concluded that the 
likely etiology of the veteran's hearing loss and tinnitus 
was presbycusis.  

The evidence clearly establishes that the veteran currently 
has hearing loss disability and tinnitus.  Moreover, the 
Board observes that Dr. H., in October 2005, stated that the 
disabilities were "possibly" noise induced.  This opinion 
is speculative and is not based on a review of the record but 
only on the history related by the veteran.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  This 
physician's statement also fails to account for an absence of 
evidence demonstrating hearing loss disability and tinnitus 
until many years after the veteran's 1967 discharge from 
service.  As such, the Board finds the physician's statement 
to be speculative and insufficient to support a finding of a 
relationship between remote diagnoses of hearing loss 
disability and tinnitus, and the veteran's military service. 

The evidence of a relationship between the veteran's service 
and his current hearing loss disability and tinnitus is 
limited to the veteran's own statements; however, as a 
layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence is again the veteran's 
claim; there is no doubt to be resolve; and service 
connection for hearing loss disability and tinnitus is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

In the March 2005 rating decision, the RO noted that the 
record supported a finding that the veteran had served in 
combat and conceded his stressors.  However, it denied the 
veteran's claim of entitlement to service connection for PTSD 
because there was no evidence of a current diagnosis.  Since 
then, the veteran has submitted records of VA outpatient 
treatment which show a diagnosis of PTSD.  However, these 
records do not discuss the basis for the diagnosis or provide 
a discussion of whether there is a link between the diagnosis 
and an in-service stressor or stressors.  In fact, the 
records sent by the veteran do not appear to be complete.  
Accordingly, the veteran's complete VA clinical records 
should be obtained, and he should be afforded an additional 
VA examination to determine whether there is nexus between 
the claimed PTSD and his in-service stressor or stressors.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The examiner should be 
informed that the veteran served in 
combat and that the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service.  Based on a 
complete review of the record and an 
examination of the veteran, the examiner 
should determine the nature and extent of 
any currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  

If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis.  

If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made in light of the diagnosis of PTSD 
that is contained in the VA outpatient 
records.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


